                                               ORDER

        This matter is before the court upon the motion [10] of the defendants to stay this case

pending the disposition of a related criminal proceeding in the state courts. This court, having

considered the motion and been advised that it is unopposed, finds that it is well taken and

should be granted.

        IT IS THEREFORE ORDERED that all proceedings in the above-captioned cause of

action are hereby STAYED until November 7, 2019. Upon the expiration of the stay, the parties

shall contact the court within five (5) days to request a status conference.

        Defendants shall notify the undersigned of the status of the criminal matter within seven

(7) days of any early resolution or change of its trial setting.

        SO ORDERED, this the 8th day of August 2019.


                                                /s/ Jane M. Virden
                                                UNITED STATES MAGISTRATE JUDGE
